            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 1 of 50



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


ARCADIA BIOSCIENCES, INC.,
                                                          CIVIL ACTION NO.: 18-cv-8059
                        Plaintiff,

        vs.
                                                          FIRST AMENDED COMPLAINT
VILMORIN & CIE, LIMAGRAIN CEREALES
INGREDIENTS SA, and ARISTA CEREAL                         JURY TRIAL DEMANDED
TECHNOLOGIES PTY LIMITED,

                        Defendants.



        Plaintiff Arcadia Biosciences, Inc. (“Arcadia” or “Plaintiff”), by its undersigned counsel,

by and for its Complaint against Defendants Vilmorin & Cie (“Vilmorin”), Limagrain Céréales

Ingrédients SA (“Limagrain”), and Arista Cereal Technologies Pty Limited (“Arista” and

together with Vilmorin and Limagrain, “Defendants”), alleges as follows:

                                         INTRODUCTION

        1.       This action asserts claims for correction of inventorship (Counts I and IX), breach

of contract (Count II), breach of the implied covenant of good faith and fair dealing (Count III),

unfair competition (Count IV), misappropriation of Confidential Information (Count V), unjust

enrichment (Count VI), conversion (Count VII), and tortious interference (Count VIII), based on

Defendants’ misappropriation and misuse of an invention conceived and reduced to practice by

the Arcadia Scientists (as defined below) and that is owned by Arcadia, and other unfair and

tortious conduct and misuse of Arcadia Confidential Information (as defined below), which

conduct by Defendants was in breach of their contractual obligations and violated common and

statutory law.




905479703
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 2 of 50



                                            THE PARTIES

        2.      Arcadia is a corporation organized and existing under the laws of the State of

Delaware, with an office for the transaction of business at 202 Cousteau Place, Suite 105, Davis,

CA 95618. Arcadia’s business is the development of agricultural products, including crops with

enhanced productivity and quality traits.

        3.      Vilmorin is, upon information and belief, a company organized and existing under

the laws of France, having its principal office at 4 quai de la Mégisserie, F-75001 Paris, France.

        4.      Limagrain is, upon information and belief, a company organized and existing

under the laws of France, having its principal office at Zone Argo Industrielle, 63720 Saint-

Ignat, France. Limagrain is an affiliate of Vilmorin because it, directly or indirectly, controls, is

controlled by, and/or is under common control with Vilmorin. This is confirmed by a Corporate

Disclosure Statement filed in this action. (See Dkt # 20). Specifically, Vilmorin and Limagrain

are wholly-owned direct subsidiaries of Groupe Limagrain Holding SA (“Groupe Limagrain”)

and their ultimate parent company is Societe Coopérative Agricole Limagrain. (See Dkt #20).

Groupe Limagrain manages the seed research and development business operation of the Groupe

Limagrain, of which Vilmorin and Limagrain are a part.

        5.      Arista is a joint venture that was formed in 2006 between (i) Commonwealth

Scientific and Industrial Research Organization (“CSIRO”), an Australian government research

agency, (ii) Grains Research and Development Corporation (“GRDC”), an Australian corporate

government and Commonwealth entity, and (iii) Limagrain, with its correspondence address at

Clunies Ross Street, Black Mountain Laboratories, Black Mountain ACT 2601, Australia.

        6.      Arista has admitted that GRDC relinquished its ownership in Arista. (See Dkt

# 26, ¶2). As of the filing date of this action, only CSIRO and Limagrain have ownership




905479703                                        -2-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 3 of 50



interests in Arista, and Limagrain owns a majority and controlling interest in Arista. (See Dkt

# 26, ¶2). Thus, Arista, Vilmorin, and Limagrain are majority owned by the same ultimate

parent company, making them affiliates.

        7.      Arista is an affiliate of Vilmorin because it is directly or indirectly controlled by

and/or is under common control with Vilmorin. Specifically, in this action, Vilmorin and

Limagrain have each admitted facts that show that the other is its affiliate (see Dkt # 20), and

Arista has admitted Limagrain owns a majority interest in Arista. (See Dkt ## 22 and 26).

Therefore, Arista is directly or indirectly controlled by and/or is under common control with

Vilmorin. As a result, Limagrain, Vilmorin and Arista are all, either directly or indirectly, under

at least common control, making Arista an affiliate of Vilmorin.

        8.      Based on the Corporate Disclosure Statements filed in this action (Dkt ## 20 and

22), Defendants’ corporate ownership structure proves that Defendants are affiliates:




905479703                                         -3-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 4 of 50



        9.      Further, in Limagrain’s communications with Arcadia, Limagrain has represented

that it has the power to control the activities of Arista, further confirming that Arista is, directly

or indirectly, an affiliate of Vilmorin.

                                  JURISDICTION AND VENUE

        10.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1332, 1338 (a) & (b), and 1367(a) in that this is a civil action arising under the patent

laws of the United States and common and statutory claims that arise from the same operative

facts and form part of the same case or controversy. In addition, the amount in controversy in

this action exceeds $1,000,000, and Plaintiff is resident in California, while Defendants are each

resident outside the United States. As a result, the Court also has diversity jurisdiction.

        11.     The Court has personal jurisdiction over Defendants because Defendants

expressly consented to the jurisdiction of the courts located in the State of New York in

Section 7 of a November 13, 2009 Confidentiality and Nondisclosure Agreement between

Arcadia and Vilmorin (the “NDA Agreement”), which is binding on Limagrain and Arista as

affiliates of Vilmorin, as provided in Section 3.5 of the NDA Agreement, and as authorized by

New York law, including Sections 5-1401 and 5-1402 of New York’s General Obligations Law.

        12.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(3) and 1400 and

as authorized by New York law, including Sections 5-1401 and 5-1402 of New York’s General

Obligations Law, in that Defendants are subject to personal jurisdiction in this District,

Defendants consented to proper venue in any state or federal court located in the State of New

York in Section 7 of the NDA Agreement, the controversy between the parties exceeds

$1,000,000 in value, and the NDA Agreement relates to obligations concerning transactions and

technologies involving and valued in excess of $1,000,000.




905479703                                         -4-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 5 of 50



                                             FACTS

                                      Summary of Dispute

        13.     Starting in 2006, the Arcadia Scientists began research and development work on

a high amylose wheat technology, and conceived and reduced to practice the Arcadia invention

at issue in the action by no later than November 13, 2009.

        14.     On November 13, 2009, as part of on-going discussions and efforts by Arcadia

and Vilmorin and its affiliates to pursue collaborative joint business and technology

development, Arcadia entered into the NDA Agreement with Vilmorin pursuant to a desire of

Arcadia and Vilmorin to discuss potential joint technology development and business

opportunities. Under the protections of and within the scope of the NDA Agreement, and in

connection with multiple business and technology collaboration meetings over many years,

Arcadia shared technical details on its high amylose wheat technology with employees of

Defendants, including employees and representatives of Limagrain and Vilmorin and at least one

Limagrain employee who was an Arista Project Manager and a listed inventor on the Arista

Patents (as defined below). Rather than pursue the contemplated joint development and business

opportunities under discussion, Defendants instead decided to misappropriate the technologies

developed by Arcadia and claim them as their own by, among other things, incorporating certain

of those technologies into subject matter claimed in the Arista Patents, and by misusing Arcadia

Confidential Information disclosed by Arcadia.

        15.     On November 2, 2012, Defendant Arista, an affiliate of Vilmorin and Limagrain,

filed U.S. Patent Application Serial No. 13/668,177 (the “ ’177 Application”), which issued as

U.S. Patent No. 9,357,722 B2 to Ahmed Regina, Pierre Georges Louis Berbezy, Elisabeth Marie-

Anne Ida Chanliaud, Bernard Duperrier, and Matthew Kennedy Morell and entitled “High




905479703                                        -5-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 6 of 50



Amylose Wheat-II,” on June 7, 2016 (the “ ’722 Patent”). On November 4, 2011, the inventors,

including an inventor employed by an affiliate of Defendants, filed U.S. Patent Application

Serial No. 13/289,884 (the “ ’884 Application”), which was assigned to Arista and which issued

as U.S. Patent No. 9,060,533 B2 to Ahmed Regina, Matthew Kennedy Morell, Pierre Georges

Louis Berbezy, Elisabeth Marie-Anne Ida Chanliaud, and Bernard Duperrier and entitled “High

Amylose Wheat,” on June 23, 2015 (the “ ’533 Patent”). On August 6, 2013, Arista, an affiliate

of Vilmorin and Limagrain, filed U.S. Patent Application Serial No. 13/883,456 (the “ ’456

Application”), which issued as U.S. Patent No. 9,585,413 B2 to Ahmed Regina, Matthew

Kennedy Morell, Pierre Georges Louis Berbezy, Elisabeth Marie-Anne Ida Chanliaud, and

Bernard Duperrier and entitled “Food Ingredients Produced from High Amylose Wheat,” on

March 7, 2017 (the “ ’413 Patent”). According to the U.S. Patent and Trademark Office

(“PTO”) records, Arista is the owner of the entire right, title, and interest in and to the ’722

Patent, the ’533 Patent, and the ’413 Patent (collectively, the “Arista Patents”). No Arcadia

employees are listed as inventors of the Arista Patents even though they claim technologies (or

at least inventive aspects of technologies) first conceived and reduced to practice by Arcadia, and

that were communicated to Defendants under the protections of the NDA Agreement.

        16.     Defendants decided to misappropriate Arcadia’s technologies and Arcadia

Confidential Information for their own commercial benefit. Defendants have been

misrepresenting themselves to the world as sole owners of this technology, undermining

Arcadia’s goodwill, reputation, brand, and damaging Arcadia’s ability to pursue commercial

exploitation of its technology. Defendants have also been unfairly competing with Arcadia and

interfering with Arcadia’s business relations to injure Arcadia in the marketplace. Arcadia seeks

correction of the inventorship of the Arista Patents and also brings claims for breach of contract,




905479703                                        -6-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 7 of 50



breach of the implied covenant of good faith and fair dealing, unfair competition,

misappropriation of Arcadia Confidential Information, unjust enrichment, conversion, and

tortious interference against Defendants relating to some or all of the subject matter of the Arista

Patents and Arcadia Confidential Information, as set forth below.

                                Background Of The Technology

        A.      Wheat Grain or Seed

        17.     A wheat plant produces a seed that is commonly known as a wheat grain. One

commercially important species of wheat plant is common bread wheat, which has the scientific

name Triticum aestivum. Wheat grain harvested from this species of wheat plant can be

processed—or milled—to form bread flour, which is widely used for making bread, and flour-

based bakery products.

        18.     The basic anatomy of a wheat grain is illustrated in Figure 1, as follows.

                       Figure 1. Anatomy of a Wheat Grain (In Cross Section)




                  Image from Z.A.M. Daud, “Get the ‘Whole’ Grain,” March 27, 2016,
                                  published on Star2.com.



905479703                                        -7-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 8 of 50



As illustrated, there are three main components of a wheat grain: (i) bran, which is a coating

around the seed that serves to protect the seed; (ii) germ, which contains the embryo, or the

living part of the seed that becomes a new plant, and which also provides nourishment for the

embryo; and (iii) endosperm, which provides energy for the embryo when it begins to grow.

        19.       As can be seen in Figure 1 above, the endosperm makes up most of the wheat

grain. The endosperm is a starchy storage tissue that constitutes roughly 70-80% by weight of

the wheat grain. The majority of the endosperm is starch (~70-80%) and much of the remainder

of the endosperm is protein (10-20%). Starch and protein provide critical nutrition for the

embryo when it begins to grow (i.e., when germination starts).

        20.       In addition to serving as a nutritive source for the embryo, the endosperm is a

valuable nutritive source for those that consume wheat grain, including humans. Thus, variation

in starch or storage protein type or abundance in the endosperm of wheat grain has a large impact

upon the nutritional properties of the wheat grain. When the grain is used for human

consumption, these nutritional properties contribute positively to the quality of the milled grain

or wheat flour.

        21.       Wheat is a staple of the human diet and is incorporated into many food products,

including bread, cereals, pizza, and pasta. With the rise in human health concerns such as

obesity and diabetes, there has been an increasing interest in altering starch composition in cereal

grains, such as wheat.

        22.       Amylose is one of two components of starch present in the endosperm of wheat

grain. The other component is amylopectin. Amylose is present in the endosperm in a typical

amount of about 25% of total starch on a weight/weight (“w/w”) basis, while amylopectin is

present in the endosperm in a typical amount of about 75% w/w of total starch. Amylopectin is




905479703                                         -8-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 9 of 50



formed of highly branched chains of glucose, whereas amylose is formed of long, mostly

unbranched chains of glucose. Amylose can form complexes that when consumed are digested

more slowly than amylopectin. Thus, increased amylose is associated with increased resistant

starch, or a starch that is not digested in the small intestine of healthy individuals, but is instead

fermented in the large intestine.

        23.     Due to its slow digestion, resistant starch does not have the same caloric load as

readily digestible starch, nor does it cause as rapid a rise in blood glucose levels after ingestion.

Instead, consumption of resistant starch involves a more controlled glucose release over a longer

period of time after digestion. This results in a decreased glycemic response, increased insulin

sensitivity, and greater feelings of satiety. Thus, as a form of dietary fiber, resistant starch

contributes to better human colon health due to its fermentation by probiotic organisms in the

lower gastrointestinal tract into short chain fatty acids. The amount of amylose in wheat grain

positively correlates with the level of resistant starch in the wheat grain. Since wheat products

account for 50% of the resistant starch consumed in the United States, increasing the amount of

resistant starch (i.e., amylose) in wheat grain could have tremendous human health benefits.

        24.     One way of increasing amylose content in wheat grain is to alter enzymes in the

wheat grain that are responsible for the production of amylopectin. Critical enzymes responsible

for the production of amylopectin include starch branching and debranching enzymes, along with

various starch synthases. In bread wheat, simultaneous reduction of both Starch Branching

Enzyme IIs (SBEIIa and SBEIIb) has been accomplished by transgenic methods.

        25.     Although it is possible to produce foods derived from transgenic plants, human

consumers consider foods made from transgenic plants to be less desirable than foods made from

non-transgenic plants. Thus, there is great interest in developing high amylose wheat by non-




905479703                                         -9-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 10 of 50



transgenic methods. To do this, the Arcadia Scientists, based on the genetics of bread wheat,

have used traditional plant breeding techniques to introduce mutations into wheat plants that

would disrupt the normal activity of enzymes involved in the production of high amounts of

amylopectin.

        B.       The Basics of Genetics

        26.      A plant’s genetic information is contained in its cells. The genetic information of

a plant cell is made up of molecules of deoxyribonucleic acid (“DNA”) within the cell’s nucleus.

DNA is composed of four different deoxyribonucleotide subunits, generally referred to by the

names of the bases attached to them: adenine (A), guanine (G), cytosine (C), and thymine (T).

The nucleotide subunits of DNA are attached to each other to form two strands wound into a

double helix. The two strands are held together by hydrogen bonding between specific base

pairs: thymine (T) will pair only with adenine (A), and cytosine (C) will pair only with

guanine (G).

        27.      A mutation is a heritable change in the nucleotide sequence of a cell’s DNA. The

change may be as small as a single nucleotide substitution, replacing A, G, C, or T with a

different nucleotide, or as large as the addition, deletion, or rearrangement of one, several,

hundreds, thousands, or millions of nucleotides. Since DNA is the substance that mutates,

mutations are faithfully replicated—from one cell generation to the next and from one plant

generation to the next. Mutations in a region of DNA that encodes “messenger RNA” or

“mRNA” (the segment of nucleotides that is translated into a protein) are transcribed into mRNA

and may alter the amino acid sequence of the protein encoded by the gene.

        28.      A point mutation typically refers to alterations affecting single nucleotide base

pairs in the DNA. For this reason, a point mutation usually affects only one gene.




905479703                                        -10-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 11 of 50



        29.      Mutations can arise spontaneously as a natural process, or they may be induced.

Spontaneous mutations are caused by errors in DNA replication or natural chemical reactions in

DNA. Induced mutations are caused by external agents that chemically alter DNA, usually

causing increased frequency of replication errors or some form of DNA damage. Scientists

sometimes induce mutations intentionally to create genetic variation.

        30.      Each unique gene sequence is referred to as an allele of that gene. Wild-type

alleles are the versions of a gene found most often in nature. In most cases, wild-type alleles

produce a functional protein product. Mutant alleles arise by mutagenesis of a wild-type allele

and can have effects ranging from no effect to reducing or eliminating function, or even causing

a different function, of the encoded protein.

        31.      The effect that a mutation has on gene function depends on the type of mutation

and where in the gene the DNA mutates. Among the possible effects, a mutation may be silent

(i.e., produce no change in the amino acid sequence) or it may cause an alteration in the amino

acid sequence of a gene’s product. The effect of alteration in amino acid sequence on protein

function depends on several factors including which amino acids in the polypeptide chain are

altered, how many amino acids are altered, and what specific changes in amino acid sequence

arise from the mutation. For example, a single base pair substitution may result in the expression

of a full-length protein with altered function. It may also result in a premature stop codon that

usually results in the lack of protein expression. In another example, mutations at the junction

between exons and introns (splice site mutations) can disrupt RNA splicing and frequently result

in out of frame translation (leading to an altered amino acid sequence) and premature stop

codons. Typically, mRNA transcripts that contain a premature stop codon are eliminated by

nonsense-mediated mRNA decay.




905479703                                       -11-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 12 of 50



        C.       Basic Genetics of Bread Wheat

        32.      Bread wheat, like many other plant species, has a polyploid genetic structure.

Polyploid organisms have more than one complete chromosome set in their somatic cells

(instead of the one chromosome set that a diploid organism has). Bread wheat has a complicated

genetic structure of three complete chromosome sets (each set having two pairs of homologous

chromosomes), which is referred to as a hexaploid. This means that bread wheat contains three

separate complete sets of chromosomes, each of which has seven sets of chromosome pairs. One

complete set of chromosome pairs is referred to as a genome. The three distinct (but very

similar) genomes of bread wheat are referred to as the A, B, and D genomes.

        33.      Figure 6 below is a simplified illustration of the complete complement of genetic

information in bread wheat, including the A, B, and D genomes, each with seven sets of

chromosome pairs.

                  Figure 6. Illustration of the 21 Chromosome Pairs in Bread Wheat




   Image from Colorado Wheat, “Why is the Wheat Genome So Complicated?” November 15,
      2013 (http://coloradowheat.org/2013/11/why-is-the-wheat-genome-so-complicated/).

        D.       The SBEIIa Gene of Bread Wheat

        34.      Since the three bread wheat genomes (A, B, and D) are very similar, a gene in

each of the chromosome pairs of one genome (e.g., the A genome) typically has corresponding

genes in each of the chromosome pairs of the other two genomes (i.e., the B genome and the D



905479703                                        -12-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 13 of 50



genome). Thus, for example, there are a total of three SBEIIa genes in bread wheat (SBEIIa-A,

SBEIIa-B, and SBEIIa-D), each having two homologous copies of the gene, for a total of six

copies. The nomenclature used to refer to the SBEIIa genes in the three different bread genomes

is SBEIIa-A, SBEIIa-B, and SBEIIa-D.

        35.      In bread wheat, the protein product of the SBEIIa gene, which is known as the

SBEIIa protein, is an enzyme that actively modifies chains of glucose to make the formation of

amylopectin possible. Thus, combinations of mutations in the SBEIIa genes in wheat grain that

each reduce or eliminate the activity of SBEIIa protein result in increased levels of amylose in

the wheat grain.

        36.      Since each of the wild-type SBEIIa-A, SBEIIa-B, and SBEIIa-D genes produces

SBEIIa protein, it is desirable to mutate each of these genes to prevent each of them from

producing functional SBEIIa protein. In the absence of functional SBEIIa protein, less

amylopectin is made in the grain’s endosperm, resulting in a higher amount of amylose.

                     Arcadia’s Development Of The Technology In Dispute

        37.      By no later than April 13, 2007, Arcadia scientists Ann J. Slade, Dayna L.

Loeffler, Aaron M. Holm, and Jessica C. Mullenberg (the “Arcadia Scientists”), conceived of

obtaining wheat plants and wheat grain with homozygous null and/or loss of function mutations

in all three SBEIIa genes, where at least one of these mutations is a point mutation and where the

wheat grain is viable. For example, the Arcadia Scientists conceived of wheat grain including,

but not limited to, wheat grain (Triticum aestivum) comprising an embryo and starch, where the

embryo comprises two identical null alleles of an SBEIIa-A gene, two identical null alleles of an

SBEIIa-B gene and two identical null alleles of an SBEIIa-D gene, where at least one of the two

identical null alleles of the SBEIIa-A gene, or of the SBEIIa-B gene or of the SBEIIa-D gene are




905479703                                       -13-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 14 of 50



point mutations, where SBEIIa protein is undetectable in the wheat grain, and where (a) the

starch comprises amylose such that the grain has an amylose content of between 50% and 90%

(w/w) as a proportion of the extractable starch of the grain; and (b) the wheat grain germinates.

The Arcadia Scientists also conceived of a process for producing a milled product comprising the

steps of (i) obtaining the above wheat grain and (ii) milling the grain, thereby producing the

milled product. (The above is collectively referred to herein as the “Arcadia Invention”). An

excerpt of a witnessed laboratory notebook issued to Ann J. Slade, Ph.D. providing a quarterly

report evidencing this conception is attached as Exhibit A.

        38.      By November 13, 2009, the Arcadia Scientists achieved a corroborated reduction

to practice of the Arcadia Invention. A redacted excerpt of a witnessed laboratory notebook

issued to Ann J. Slade, Ph.D., evidencing that reduction to practice is attached as Exhibit B.

        39.      The Arcadia Invention was developed independently by the Arcadia Scientists

with no input or involvement from Defendants.

        40.      The Arcadia Invention was developed independently by the Arcadia Scientists

before there was any exchange of technical or scientific information on the Arcadia Invention

between Arcadia and Defendants.

                                        The NDA Agreement

        41.      Vilmorin is a French company that is involved, either directly or indirectly

through its affiliates in, among other things, researching, developing, and breeding plants.

        42.      Vilmorin, either directly or indirectly through its affiliates, has worked and

collaborated with Arcadia on various projects involving, among other things, researching and

developing genetically modified plants and, for a period of time pursuant to their joint

development and collaborative efforts was an equity owner in Arcadia, which equity ownership




905479703                                        -14-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 15 of 50



was relinquished in March 31, 2017. Arcadia and a Defendant affiliate named Vilmorin USA

Corp. were also members of an LLC named Limagrain Cereal Seeds LLC, which joint

membership interest ended the same date. This equity interest and joint venture entity were in

furtherance of the extensive and long-term joint technology development discussions and

collaboration between Arcadia and Defendants. These facts show the broad extent of the

collaboration efforts between Arcadia and Defendants.

        43.      In connection with potential business and technical discussions between Vilmorin

and Arcadia, on November 13, 2009, the parties entered into the NDA Agreement.

        44.      Recital C of the NDA Agreement broadly describes the “Purpose” of the NDA

Agreement as discussions regarding a business relationship between the parties, including

technical and business issues.

        45.      Section 1.1 of the NDA Agreement broadly defines “Affiliate” as any existing or

future entity controlled by, controlling, or under common control with a party, directly or

indirectly.

        46.      Section 1.3 of the NDA Agreement broadly defines “Confidential Information” to

include, without limitation, technical and scientific information provided by Arcadia under the

NDA Agreement.

        47.      Section 3.1 of the NDA Agreement sets forth prohibitions on use or disclosure of

Confidential Information provided under the NDA Agreement in connection with any activity

other than the “Purpose” as defined in the NDA Agreement.

        48.      Section 3.5 of the NDA Agreement provides that the NDA Agreement is fully

binding on “Affiliates” of Vilmorin, which includes Limagrain and Arista.




905479703                                       -15-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 16 of 50



        49.      Section 7 of the NDA Agreement confirms the consent of Vilmorin, Arcadia, and

their “Affiliates” to jurisdiction in the State of New York and New York choice of law for any

claims relating to or arising from the NDA Agreement.

        50.      The NDA Agreement relates to and governs transactions, technologies, and

business activities between the parties involving and valued at many millions of dollars.

        51.      Arista and Limagrain are deemed parties to the NDA Agreement because Section

3.5 of that agreement states: “With respect to Vilmorin, however, all its Affiliates shall be

deemed to have assented to the terms and conditions of this Agreement notwithstanding the lack

of any additional written agreement to that effect.” This provision survives expiration or

termination of the NDA Agreement, as provided in Section 10 of the NDA agreement.

       Arcadia’s Communication Of The Arcadia Invention And Arcadia Confidential
          Information To Vilmorin And Its Affiliates Under The NDA Agreement

        52.      As explained more fully infra, after Arcadia independently developed the Arcadia

Invention, it took that invention to Defendants as part of a joint development and collaboration

effort. However, rather than collaborate with Arcadia, Defendants took the Arcadia Invention

and improperly incorporated it into subject matter claimed in the Arista Patents and engaged in

improper conduct relating to Arcadia Confidential Information.

        53.      After execution of the NDA Agreement, Vilmorin and its affiliates (including

without limitation Limagrain and Arista), on the one hand, and Arcadia, on the other hand,

proceeded to have numerous discussions and meetings regarding potential areas of business and

technical collaboration. As noted above, Limagrain and Arista are affiliates of Vilmorin under

the terms of the NDA Agreement based on facts admitted in this action. (See Dkt ## 20 and 22).

        54.      On March 19, 2010, there was a meeting between representatives of Arcadia and

representatives of Defendants, including without limitation Roger Salameh and Dr. Ann Slade



905479703                                       -16-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 17 of 50



for Arcadia and representatives of one or more Defendants, including Georges Freyssinet. The

contemporaneous meeting agenda and an April 5, 2010 follow-up letter from Mr. Freyssinet

makes clear that he was acting as a representative of both Limagrain and Vilmorin at that

meeting. At that meeting, Arcadia made disclosures regarding the Arcadia Invention. During

this meeting, representatives of Arcadia also gave a PowerPoint presentation, titled “High

Amylose Wheat” (the “Arcadia March Presentation”). The Arcadia March Presentation detailed

the Arcadia Invention. The Arcadia March Presentation included, among others, slides

describing the achievement of mutant hexaploid wheat lines having combined loss of function

point mutations in SBEIIa-A, SBEIIa-B, and SBEIIa-D (i.e., 6 SBEIIa alleles which each

comprise a loss of function mutation), which produced viable wheat seed (or grain) that

germinated and that had a high amylose content. Representatives of Arcadia communicated that

the grain was milled. Each slide of the Arcadia March Presentation was marked

“CONFIDENTIAL”. The information disclosed by Arcadia at that meeting was encompassed

and protected by the NDA Agreement.

        55.      On June 11, 2010, there was a meeting between representatives of Arcadia and

representatives of Defendants, including without limitation, representatives of one or more

Defendants, including Elisabeth Chanliaud (an employee of Limagrain and/or Vilmorin, an

Arista Project Manager, and an inventor on the Arista Patents, which are assigned to Arista), and

Roger Salameh, Eric Rey, and Victor Knauf of Arcadia, where Arcadia made disclosures to

Defendants regarding the Arcadia Invention. The information disclosed by Arcadia at that

meeting was encompassed and protected by the NDA Agreement.

        56.      On September 23, 2010, there was a meeting between representatives of Arcadia

and representatives of one or more Defendants, including without limitation, Elisabeth Chanliaud




905479703                                      -17-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 18 of 50



(an employee of Limagrain and/or Vilmorin, an Arista Project Manager, and an inventor on the

Arista Patents, which are assigned to Arista), and Roger Salameh and Eric Rey of Arcadia, where

Arcadia made disclosures to Defendants regarding the Arcadia Invention. During this meeting,

representatives of Arcadia gave a PowerPoint presentation, titled “High Amylose Wheat” (the

“Arcadia September Presentation”). The Arcadia September Presentation detailed the Arcadia

Invention. The Arcadia September Presentation included, among others, slides describing the

achievement of mutant hexaploid wheat lines having combined loss of function point mutations

in SBEIIa-A, SBEIIa-B, and SBEIIa-D (i.e., 6 SBEIIa alleles which each comprise a loss of

function mutation), which produced viable wheat seed (or grain) that germinated and that had a

high amylose content. Representatives of Arcadia communicated that the grain was milled.

Each slide of the Arcadia September Presentation was marked “CONFIDENTIAL”. The

information disclosed by Arcadia at that meeting was encompassed and protected by the NDA

Agreement.

        57.      Following the meeting on September 23, 2010, on September 29, 2010, Arcadia

transferred by email to Defendants an electronic copy (in PDF file format, named “Resistant

Starch - Arista September 23, 2010.pdf”) of the Arcadia September Presentation, detailing the

Arcadia Invention and other confidential information. Each page of the electronic copy of the

presentation was marked “CONFIDENTIAL.” Receipt of the presentation was confirmed by

Elisabeth Chanliaud (an employee of Limagrain, an Arista Project Manager, and an inventor on

the Arista Patents, which are assigned to Arista). The information disclosed by Arcadia in that

slide presentation was encompassed and protected by the NDA Agreement.

        58.      Collaborative business and technology discussions between Arcadia and

Defendants continued for years after the 2010 meetings detailed herein, up to and including a




905479703                                      -18-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 19 of 50



meeting on February 21, 2017 where detailed technical information was again provided to

Defendants.

        59.      The claims in the Arista Patents include limitations that claim the subject matter

of the Arcadia Invention that was disclosed to Defendants in these many collaboration meetings

and discussions. Arcadia’s disclosures relating to the Arcadia Invention also included technical

information and data not specifically claimed in the Arista Patents, including specific SBEIIa and

SBEIIb mutations as well as SBEIIa and SBEIIb mutant combinations, milling data, protein and

amino acid content data, resistant starch content data, field trial plans, information to offset yield

penalty, other gene targets, yield boost genes, grain width yield targets, and food products

containing milled high amylose bread and durum wheat (“Arcadia Confidential Information”).

This additional technical information is highly relevant to Defendants’ commercial products, and

Arcadia believes that Defendants are also misusing and misappropriating this additional

technical information for Defendant’s business activities. Review of Defendants’ internal

research and development records, which will be the subject of discovery in this action, will be

necessary to determine the full scope and timing of these additional misuses of Arcadia

Confidential Information. This misappropriation, misuse, and conversion of Arcadia

Confidential Information are separate from and in addition to the misappropriation, misuse, and

conversion that occurred through the issuance of the Arista Patents.

        60.      Even before executing the NDA Agreement and participating in the various

collaborative discussions and meetings that followed in which Arcadia disclosed the Arcadia

Invention to Defendants, Defendants recognized the need to collaborate with Arcadia to obtain

viable wheat grain having combined loss of function point mutations in SBEIIa-A, SBEIIa-B, and

SBEIIa-D.




905479703                                        -19-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 20 of 50



        61.      The necessity of collaborating with Arcadia is underscored by the specifications

in the Arista Patents, which disclose multiple failures by the named inventors of the Arista

Patents to themselves obtain viable wheat grain having complete loss of function mutations in

SBEIIa-A, SBEIIa-B, and SBEIIa-D. Specifically, very shortly after the discussions with Arcadia

detailed above, on November 4, 2010, Arista filed U.S. Provisional Patent Application Serial No.

61/410,288 (the “ ’288 Provisional”), stating:

                 The present invention is based in part on the observations made in the

                 experiments described herein that wheat plants completely lacking

                 SBEIIa activity throughout the plant could not be recovered in crosses

                 designed to produce them, indeed the complete lack of SBEIIa was

                 concluded to be lethal to seed development and/or fertility. This was

                 surprising since previous studies have shown that single null mutants in

                 SBEIla could readily be obtained in wheat and were fertile. Moreover, it

                 was observed that the minimum level of SBEIIa activity that needed to be

                 retained in the wheat plant to produce normal, viable seed was about 2%

                 of the wild-type level.

’288 Provisional, p. 24, ll. 2-9 (bold emphasis added). These attempts and failures to obtain

viable wheat grain having complete loss of function mutations in SBEIIa-A, SBEIIa-B, and

SBEIIa-D are also set out in, e.g., Examples 7, 8, 9, and 10 of each of the Arista Patents. It is

with this backdrop of Defendants’ failed attempts to obtain a completely null SBEIIa wheat grain

that discussions and collaboration with Arcadia were sought and disclosures regarding the

Arcadia Invention and Arcadia Confidential Information were supplied to Defendants under the

NDA Agreement. After these admitted failures, and after the collaborative discussions with




905479703                                        -20-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 21 of 50



Arcadia and the key confidential disclosures from Arcadia, Defendants’ changed their approach

to overcome their failures and proceeded to, among other things, claim in the Arista Patents

subject matter disclosed by Arcadia.

        62.      The above disclosures made by Arcadia to Vilmorin and affiliates of Vilmorin

provided Vilmorin and its affiliates with detailed information on Arcadia Confidential

Information, and the Arcadia Invention, which Defendants then misappropriated.

        63.      Under the NDA Agreement, that disclosed information could only be used by

Vilmorin and its affiliates for the “Purpose,” as defined in the NDA Agreement, namely the

business and technical discussions between Arcadia and Defendants.

        64.      In breach of the NDA Agreement and applicable common and statutory law,

Vilmorin and its affiliates instead misappropriated the information provided by Arcadia for their

own improper benefit.

                                 The Arista Patent Applications

        65.      On November 2, 2012, in violation of the NDA Agreement and its other

obligations to Arcadia, Defendant Arista, a current affiliate of Vilmorin and Limagrain, filed the

’177 Application, which issued as the ’722 Patent on June 7, 2016. The ’722 Patent is attached

as Exhibit C. On November 4, 2011, in violation of the NDA Agreement and its other

obligations to Arcadia, the inventors, including an inventor employed by an affiliate of the

Defendants, filed the ’884 Application, which was assigned to Arista and which issued as the

’533 Patent on June 23, 2015. The ’533 Patent is attached as Exhibit D. On August 6, 2013, in

violation of the NDA Agreement and its other obligations to Arcadia, Defendant Arista, a current

affiliate of Vilmorin and Limagrain, filed the ’456 Application, which issued as the ’413 Patent

on March 7, 2017. The ’413 Patent is attached as Exhibit E. It was through the filing of the




905479703                                      -21-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 22 of 50



utility patent applications embodied in the ’177 Application, the ’884 Application, and the ’456

Application (collectively, the “Arista Patent Applications”), that Arista and its affiliates

determined to formally seek patent rights in the technologies claimed therein. Any prior-filed

provisional patent applications or PCT applications only serve to establish a precursor for a

claimed priority date, and they cannot by themselves, without a subsequent utility patent

application filing, result in any patent rights. Further, the ’288 Provisional filed on November 4,

2010, included claims that are different from those of the later-filed utility Arista Patent

Applications and those that eventually issued.

        66.      The ’177 Application, the ’884 Application, and the ’456 Application sought to

include in their claims subject matter of the Arcadia Invention (or aspects thereof), incorrectly

list only inventors associated with Defendants, and fail to list as inventors any of the Arcadia

Scientists.

        67.      With the filing of the Arista Patent Applications, Arista and the other Defendants

formally sought to obtain patent rights in the United States to the Arcadia Invention (or aspects

thereof), and thereby claim sole ownership of that invention (or aspects thereof) and the right to

exclude others, including Arcadia, from practicing that invention.

        68.      The Arista Patents claim technologies (or aspects thereof) that were first

conceived and reduced to practice by Arcadia, that Defendants did not possess independently,

and that Defendants derived from disclosures by Arcadia to Defendants during multiple,

collaborative discussions, all of which were encompassed by the protections of the NDA

Agreement. Specifically, the issued claims that resulted from the Arista Patent Applications

include claims that incorporate subject matter disclosed to Defendants by Arcadia and that

Defendants did not possess or understand prior to those disclosures.




905479703                                        -22-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 23 of 50



        69.      The ’177 Application did not publish until May 9, 2013. Prior to publication of

the ’177 Application, Arcadia had no notice of that application or that Defendants were seeking

to obtain patent rights on the Arcadia Invention, and thereby claim sole ownership of that

invention and the right to exclude others, including Arcadia, from practicing that invention.

        70.      The ’177 Application issued as the ’722 Patent on June 7, 2016. Defendants

caused the ’722 Patent to issue with an incorrect listing of inventors, namely inventors associated

with Defendants, while incorrectly failing to list the Arcadia Scientists.

        71.      By no earlier than the issuance of the ’722 Patent did the improper

misappropriation and conversion of the Arcadia Scientists’ inventive contributions to the

inventions claimed in the ’722 Patent accrue to Defendants.

        72.      Claim 1 of the ’722 Patent, from which Claims 2 and 3 of that patent depend,

claims the following:

                 1.     A process for producing a milled product, comprising the steps of
                 (i) obtaining wheat grain (Triticum aestivum) comprising an embryo and
                 starch, wherein the embryo comprises two identical null alleles of an
                 SBEIIa-A gene, two identical null alleles of an SBEIIa-B gene and two
                 identical null alleles of an SBEIIa-D gene, wherein either the two identical
                 null alleles of the SBEIIa-A gene, or of the SBEIIa-B gene or of the
                 SBEIIa-D gene are point mutations, wherein SBEIIa protein is
                 undetectable in the wheat grain, and wherein

                 (a) the starch comprises amylose such that the grain has an amylase1
                 content of between 50% and 90% (w/w) as a proportion of the extractable
                 starch of the grain; and
                 (b) the wheat grain has a germination rate of about 70% to about 100%
                 relative to the germination rate of a wild-type wheat grain, and
                 (ii) milling the grain, thereby producing the milled product.




1
 The rendering of the word “amylase” in Claim 1 of the ’722 Patent represents a typographical
error in the patent. The word should be “amylose.”


905479703                                        -23-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 24 of 50



        73.      The invention claimed in Claim 1 of the ’722 Patent, and the inventions claimed

in dependent Claims 2 and 3 of that patent, incorporate subject matter of the Arcadia Invention

that was first conceived and reduced to practice by the Arcadia Scientists and was communicated

to Defendants during collaborative discussions under the protections of the NDA Agreement. At

least as of March 19, 2010, or certainly by September 23, 2010, representatives of Arcadia

communicated to Defendants the Arcadia Scientists’ achievement of mutant hexaploid wheat

lines having combined loss of function point mutations in SBEIIa-A, SBEIIa-B, and SBEIIa-D,

which produced viable wheat seed (or grain) that reliably germinated and had a high amylose

content. Representatives of Arcadia also communicated that the grain was milled. Defendants

took the subject matter of the Arcadia disclosures and incorporated it into elements of the claims

of the ’722 Patent. For example, aspects of the Arcadia Invention are claimed in at least claim

elements (i), (a), and (b) of claim 1.

        74.      The ’884 Application published May 10, 2012. Prior to publication of the ’884

Application, Arcadia had no notice of that application or that Defendants were seeking to obtain

patent rights on the Arcadia Invention, and thereby claim sole ownership of that invention and

the right to exclude others, including Arcadia, from practicing that invention.

        75.      The ’884 Application issued as the ’533 Patent on June 23, 2015. Defendants

caused the ’533 Patent to issue with an incorrect listing of inventors, namely inventors associated

with Defendants, while incorrectly failing to list the Arcadia Scientists who are joint inventors of

the inventions claimed in the ’533 Patent.

        76.      By no earlier than the issuance of the ’533 Patent did the improper

misappropriation and conversion of the Arcadia Scientists’ inventive contributions to the

inventions claimed in the ’533 Patent accrue to Defendants.




905479703                                       -24-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 25 of 50



        77.      Claim 1 of the ’533 Patent, from which Claims 2-10, 12-22, and 24-30 of that

patent depend, claims the following:

                 1.      Wheat grain (Triticum aestivum) comprising an embryo, an endosperm,
                 starch and a reduced level or activity of total SBEII protein, wherein the embryo
                 comprises a loss of function mutation in alleles of endogenous genes of SBEIIa-
                 A, SBEIIa-B, SBEIIa-D, SBEIIb-A, SBEIIb-B or SBEIIb-D, such that the level or
                 activity of total SBEII protein in the grain is between 2% and 30% of the level or
                 activity of total SBEII protein in a wild-type wheat grain, wherein

                 i) said alleles include 2, 4 or 6 SBEIIb alleles which are null alleles and 5 or 6
                 SBEIIa alleles which each comprise a loss of function mutation, wherein at least
                 one of the 5 or 6 SBEIIa alleles which comprises a loss of function mutation
                 comprises a loss of function point mutation;

                 ii) the grain has a germination rate of between about 70% and about 100% relative
                 to the germination rate of a wild-type grain, and

                 iii) the starch of the grain has an amylose content of at least 50% (w/w) as
                 determined by an iodometric method.

        78.      Claim 11 of the ’533 Patent, from which Claim 23 of that patent depends, claims

the following:

                 11.     A wheat plant (Triticum aestivum) which produces grain, the grain
                 comprising an embryo, an endosperm, starch and a reduced level or activity of
                 total SBEII protein, wherein the embryo comprises a loss of function mutation in
                 alleles of endogenous genes of SBEIIa-A, SBEIIa-B, SBEIIa-D, SBEIIb-B or
                 SBEIIb-D, such that the level or activity of total SBEII protein in the grain is
                 between 2% and 30% of the level or activity of total SBEII protein in a wild-type
                 wheat grain, wherein

                 i) said alleles include 2, 4 or 6 SBEIIb alleles which are null alleles and 5 or 6
                 SBEIIa alleles which each comprise a loss of function mutation, wherein at least
                 one of the 5 or 6 SBEIIa alleles which comprises a loss of function mutation
                 comprises a loss of function point mutation;

                 ii) the grain has a germination rate of between about 70% and about 100% relative
                 to the germination rate of a wild-type grain;

                 iii) the starch of the grain has an amylose content of at least 50% (w/w) [sic] as
                 determined by an iodometric method, and

                 iv) the wheat plant is male and female fertile.




905479703                                        -25-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 26 of 50



        79.      The invention claimed in Claims 1 and 11 of the ’533 Patent, and the inventions

claimed in dependent Claims 2-10 and 12-30 of that patent, incorporate subject matter of the

Arcadia Invention that was first conceived and reduced to practice by the Arcadia Scientists and

that was communicated to Defendants under the protections of the NDA Agreement. At least as

of March 19, 2010, or certainly by September 23, 2010, in connection with collaborative

business discussions, representatives of Arcadia communicated to Defendants the Arcadia

Scientists’ achievement of mutant hexaploid wheat lines having combined loss of function point

mutations in SBEIIa-A, SBEIIa-B, and SBEIIa-D, which produced viable wheat seed (or grain)

that reliably germinated and had a high amylose content. Representatives of Arcadia also

communicated that the grain was milled. Defendants took the subject matter of the Arcadia

disclosures and incorporated it into elements of the claims of the ’533 Patent. For example,

aspects of the Arcadia Invention are claimed in at least claim elements i), ii), and iii) of claim 1

and elements i), ii), iii), and iv) of claim 11.

        80.      The ’456 Application published February 13, 2014. Prior to publication of the

’456 Application, Arcadia had no notice of that United States patent application or that

Defendants were seeking to obtain patent rights in the United States on the Arcadia Invention,

and thereby claim sole ownership of that invention and the right to exclude others, including

Arcadia, from practicing that invention.

        81.      The ’456 Application issued as the ’413 Patent on March 7, 2017. Defendants

caused the ’413 Patent to issue with an incorrect listing inventors, namely inventors associated

with Defendants, while incorrectly failing to list the Arcadia Scientists who are joint inventors of

the inventions claimed in the ’413 Patent.




905479703                                          -26-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 27 of 50



        82.      By no earlier than the issuance of the ’413 Patent did the improper

misappropriation and conversion of the Arcadia Scientists’ inventive contributions to the

inventions claimed in the ’413 Patent accrue to Defendants.

        83.      Claim 1 of the ’413 Patent, from which Claims 2-7 and 11-15 of that patent

depend, claims the following:

                 1.      A process for producing a food ingredient or a drink ingredient comprising
                 a step of processing wheat grain, wherein the wheat grain comprises an embryo,
                 an endosperm, starch and a reduced level or activity of total SBEII protein,
                 wherein the embryo comprises a loss of function mutation in alleles of
                 endogenous genes of SBEIIa-A, SBEIIa-B, and SBEIIa-D, such that the level or
                 activity of total SBEII protein in the grain is 2% to 30% of the level or activity of
                 total SBEII protein in a wild-type wheat grain, wherein

                 i) said alleles include 5 or 6 SBEIIa alleles which each comprise a loss of function
                 mutation, wherein at least one of the 5 or 6 SBEIIa alleles which comprise a loss
                 of function mutation comprises a loss of function point mutation,

                 ii) the wheat grain has a germination rate of between about 70% and about 100%
                 relative to the germination rate of a wild-type grain, and

                 iii) the starch of the wheat grain has an amylose content of at least 60% (w/w) as
                 determined by an iodometric method, thereby producing the food or drink
                 ingredient.

        84.      Claim 8 of the ’413 Patent, from which Claims 9, 10, and 16-20 of that patent

depend, claims the following:

                 8.      A food ingredient comprising wheat flour, wholemeal or processed wheat
                 grain, wherein the processed wheat grain is kibbled grain, cracked grain, par-
                 boiled grain, rolled grain, pearled grain, milled grain or ground grain, wherein the
                 wheat flour, wholemeal and processed wheat grain comprise starch and wherein
                 the starch of the wheat flour, wholemeal or processed grain has an amylose
                 content of at least 50% (w/w) as determined by an iodometric method, and

                 wherein the food ingredient comprising the wheat flour, wholemeal or processed
                 wheat grain comprises an embryo, an endosperm, starch and a reduced level or
                 activity of total SBEII protein, wherein the embryo comprises a loss of function
                 mutation in alleles of endogenous genes of SBEIIa-A, SBEIIa-B, and SBEIIa-D,
                 such that the level or activity of total SBEII protein in the grain is 2% to 30% of
                 the level or activity of total SBEII protein in a wild-type wheat grain, wherein



905479703                                        -27-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 28 of 50



                 i) said alleles include 5 or 6 SBEIIa alleles which each comprise a loss of function
                 mutation, wherein at least one of the 5 or 6 SBEIIa alleles which comprise a loss
                 of function mutation comprises a loss of function point mutation,

                 ii) the wheat grain has a germination rate of between about 70% and about 100%
                 relative to the germination rate of a wild-type grain, and

                 iii) the starch of the wheat grain has an amylose content of at least 60% (w/w) as
                 determined by an iodometric method.

         85.     The invention claimed in Claims 1 and 8 of the ’413 Patent, and the inventions

claimed in dependent Claims 2-7 and 9-20 of that patent, incorporate subject matter of the

Arcadia Invention that was first conceived and reduced to practice by the Arcadia Scientists and

that was communicated to Defendants under the protections of the NDA Agreement. At least as

of March 19, 2010, or certainly by September 23, 2010, in connection with collaborative

business discussions, representatives of Arcadia communicated to Defendants the Arcadia

Scientists’ achievement of mutant hexaploid wheat lines having combined loss of function point

mutations in SBEIIa-A, SBEIIa-B, and SBEIIa-D, which produced viable wheat seed (or grain)

that reliably germinated and had a high amylose content. Representatives of Arcadia also

communicated that the grain was milled. Defendants took the subject matter of the Arcadia

disclosures and incorporated it into elements of the claims of the ’413 Patent. For example,

aspects of the Arcadia Invention are claimed in at least claim elements i), ii), and iii) of claims 1

and 8.

         86.     On information and belief, Arista filed and/or prosecuted the Arista Patent

Applications, obtained issuance of the Arista Patents and engaged in the other improper conduct

discussed herein at the direction of Vilmorin and/or Limagrain. Arista as an affiliate of Vilmorin

and Limagrain, and Limagrain’s direct equity ownership interest in Arista throughout this period

allowed it to participate in, direct and/or control the activities of Arista, including upon

information and belief, the procurement of the Arista Patents.


905479703                                        -28-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 29 of 50



                 The Injuries to Arcadia from Defendants’ Improper Conduct

        87.      Defendants’ wrongdoing has caused and continues to cause Arcadia monetary

injury and irreparable harm.

        88.      With regard to the Arcadia Invention, Defendants breached their non-use

obligations under the NDA Agreement, including without limitation, by no earlier than when the

Arista Patent Applications were filed. With regard to Arcadia Confidential Information,

Defendants’ internal research and development documents to be explored in discovery will detail

the timing and scope of uses of Arcadia Confidential Information.

        89.      With regard to the Arcadia Invention, Defendants breached their confidentiality

obligations under the NDA Agreement, including without limitation, by no earlier than when the

Arista Patent Applications published. With regard to Arcadia Confidential Information,

Defendants’ internal research and development activities to be explored in discovery will detail

the timing and scope of any improper disclosures of Arcadia Confidential Information.

        90.      With regard to the Arcadia Invention, by no earlier than when the Arista Patents

issued, Defendants misappropriated Arcadia’s confidential and scientific information embodied

in the Arcadia Invention as well as Arcadia Confidential Information communicated to

Defendants. With regard to Arcadia Confidential Information, Defendants’ internal research and

development activities to be explored in discovery will detail the timing and scope of

misappropriation of disclosures of Arcadia Confidential Information.

        91.      With regard to the Arcadia Invention, by no earlier than when the Arista Patents

issued, Defendants converted Arcadia’s property rights in the Arcadia Invention. With regard to

Arcadia Confidential Information, Defendants’ internal research and development activities to be




905479703                                       -29-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 30 of 50



explored in discovery will detail the timing and scope of conversions of Arcadia Confidential

Information.

        92.      After issuance of the Arista Patents, Defendants have used and continue to use

some or all of the Arista Patents to unfairly compete and interfere with Arcadia. Following

issuance of the Arista Patents, Limagrain and Arista, and it is believed their affiliate Vilmorin,

have used and continue to use some or all of those patents, which they improperly obtained in

violation of Arcadia’s rights, and the other confidential disclosures made by Arcadia detailed

above, to inhibit Arcadia’s ability to develop, license, and/or launch commercial products. With

regard to Arcadia Confidential Information, Defendants’ internal research and development

activities to be explored in discovery will detail how Defendants have taken advantage of

Arcadia Confidential Information to develop their commercial products to unfairly compete with

Arcadia.

        93.      As recently as by letter dated June 30, 2018, Arista on behalf of itself and

Limagrain, and likely also on behalf of their affiliate Vilmorin, have asserted that Arcadia does

not have freedom to operate to continue development work or to pursue commercial transactions

because of, among other things, one of more of the Arista Patents.

        94.      Limagrain and Arista, and likely their affiliate Vilmorin, have also publicly

promoted and continue to publicly promote their false and deceptive assertion of sole ownership

of the inventions claimed in one or more of the Arista Patents to discourage potential business

partners from working with Arcadia to develop, license, and/or launch commercial products, and

instead do business with Defendants, whose commercial products were developed and patented

in the Arista Patents by taking advantage of the Arcadia Invention and Arcadia Confidential

Information.




905479703                                        -30-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 31 of 50



        95.      Defendants have unfairly competed and interfered and continue to interfere with

Arcadia’s commercial relations and prospective business advantage by using, among other

things, the issuance of one or more of the Arista Patents solely to Arista and other patents owned

by Arista to dissuade growers, mills, and/or other development and commercials partners from

working with Arcadia. Defendants have been able to do this in part because they have their own

commercial products, which commercial products were developed and patented in the Arista

Patents taking advantage of the Arcadia Invention and Arcadia Confidential Information. For

example, in 2018 Defendants interfered with Arcadia’s efforts to reach a commercial agreement

with Bay State Milling, injuring Arcadia. Arcadia had an opportunity and expectation of

entering into an agreement with Bay State Milling, but for this improper interference. Many

other Arcadia prospective key commercial partners have also been the subject of similar

interference, to the point where Arcadia is having trouble finding any key partner to collaborate

with it in the United States, which is causing extreme economic pressure on and extreme and

unfair injuries to Arcadia, and hardship to Arcadia’s ability to launch commercial products in the

United States. Arcadia believes it would have been able to enter into commercial agreements

with many of these potential partners but for this interference. As a result of this improper

interference, these companies have ceased or delayed commercial discussions with Arcadia and,

in doing so, Bay State Milling for example, was directed to do so by at least Limagrain and

Arista, likely on behalf of their affiliate Vilmorin as well.

        96.      By this conduct, Defendants have injured and tarnished Arcadia’s business,

reputation, brand, and goodwill, and thereby have undermined and damaged Arcadia’s business

through improper conduct. Specifically, Arcadia cannot find key commercial partners in the

United States due to this interference and unfair competition. For example, this conduct has also




905479703                                        -31-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 32 of 50



caused industry and consumer confusion by representations by Defendants that their scientists

are the sole inventors and Defendants are the sole owners of the inventions claimed in the Arista

Patents, when in fact aspects of those inventions were first conceived and reduced to practice by

the Arcadia Scientists, that subject matter is owned by Arcadia, and it was taken by Defendants

in violation of the NDA Agreement. Defendants have also confused consumers into thinking

that their commercial products were developed solely by Defendants, when those commercial

products were developed and patented in the Arista Patents by taking advantage of the Arcadia

Invention and Arcadia Confidential Information.

        97.      Arcadia has lost key commercial opportunities and tens of millions of dollars in

revenues due to Defendants’ improper conduct.

        98.      Further, since issuance of the Arista Patents, Limagrain and Arista, and it is

believed their affiliate Vilmorin, have used their false and deceptive claim to ownership of the

inventions claimed therein to garner commercial relationships for themselves, thereby unjustly

enriching themselves based on their improper conduct. Defendants have also unjustly enriched

themselves by seeking to get commercial benefits from their commercial products by implying

that those commercial products were developed solely by Defendants, when those commercial

products were developed and patented in the Arista Patents by taking advantage of the Arcadia

Invention and Arcadia Confidential Information.

        99.      Further, upon information and belief, Defendants are using Arcadia Confidential

Information disclosed to them under the NDA Agreement to further their own commercial

development and unfairly compete with Arcadia, thereby gaining improper commercial

advantage at the expense of Arcadia and in violation of Arcadia’s rights. Arcadia has detailed

above the broad scope of confidential information disclosed, and Arcadia believes that discovery




905479703                                        -32-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 33 of 50



will yield further specific evidence of Defendants’ misuse of that information, including misuse

of Arcadia Confidential Information not specifically claimed in the Arista Patents.

        100.     Arcadia has also suffered irreparable harm for which monetary remedies alone are

inadequate. Defendants’ conduct has to date deprived Arcadia of the ability to launch

commercial products, thereby significantly injuring Arcadia’s business and Defendants’ conduct

has cost Arcadia business opportunities that are now difficult if not impossible to recreate.

        101.     The Defendants will, if not preliminarily and permanently enjoined, continue their

wrongful use and possession of Arcadia’s Invention, thereby deceiving the public, improperly

receiving the benefits of their unlawful and unjustified conduct, and continuing to cause Arcadia

immediate and irreparable harm, damage, and injury.


                                      CLAIMS FOR RELIEF

                                      COUNT I
     (CORRECTION OF INVENTORSHIP AND DECLARATORY JUDGMENT FOR
                        CORRECTION OF INVENTORSHIP)
           (Joint Inventorship Regarding the ’413 Patent and the ’533 Patent)
                                   (Against Arista)


        102.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        103.     There is an actual and justiciable controversy between Arcadia and Defendants,

because Arcadia asserts that Defendants improperly determined to take and to use confidential

information of Arcadia to file the ’456 and the ’884 Applications that led to issuance of the ’413

Patent and the ’533 Patent, respectively.

        104.     The Arcadia Scientists are joint inventors of subject matter claimed in the ’413

Patent and the ’533 Patent. Therefore, inventorship of the ’413 Patent and the ’533 Patent should




905479703                                        -33-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 34 of 50



be corrected to so state, and Arcadia should therefore be added as an assignee of the ’413 Patent

and the ’533 Patent.

        105.     Defendants contest Arcadia’s inventorship claims concerning the ’413 Patent and

the ’533 Patent.

        106.     There is no priority of invention dispute between Arcadia and Arista at the PTO

regarding the ’413 Patent and the ’533 Patent, and no prospect of one. This is because no

interference has ever been declared, Arcadia has never filed a suggestion of interference, and no

pending Arcadia patent application has the same claims as those patents, so no interference could

be declared.

        107.     Defendants’ wrongful actions as detailed above have deprived Arcadia of its

assignable ownership interest in the ’413 Patent and the ’533 Patent and the benefits therefrom.

        108.     Defendants’ wrongful actions as detailed above have resulted in erroneous

inventorship on the ’413 Patent and the ’533 Patent.

        109.     Issuance of certificates of correction for the ’413 Patent and the ’533 Patent on

inventorship and declaratory relief will clarify and is the only means to clarify the disputed rights

and obligations of the parties under federal law, is in the public interest, and is therefore

appropriate to resolve this controversy.

        110.     Arcadia is therefore entitled to a finding pursuant to 35 U.S.C. § 256 and a

declaratory judgment pursuant to 18 U.S.C. § 2201 that: (i) the Arcadia Scientists are joint

inventors of the ’413 Patent and the ’533 Patent and certificates of correction should issue;

(ii) Arcadia is a proper assignee of the ’413 Patent and the ’533 Patent; (iii) the currently-listed

inventors are not the only inventors; and (iv) the assignments of the whole interest in the ’413

Patent and the ’533 Patent solely to Arista were unauthorized, improper, and invalid.




905479703                                        -34-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 35 of 50



                                           COUNT II
                                   (BREACH OF CONTRACT)
                                     (Against All Defendants)

        111.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        112.     The NDA Agreement is a valid and enforceable contract between Vilmorin,

Limagrain, and Arista.

        113.     Arcadia has complied with its obligations under the NDA Agreement.

        114.     The receiving, and then the taking, misuse and disclosure of Arcadia Confidential

Information and the Arcadia Invention breached the NDA Agreement.

        115.     The taking, use and disclosure of Arcadia Confidential Information and the

Arcadia Invention, by Defendants to support and further the launch of Defendants’ commercial

products breached the NDA Agreement.

        116.     The taking, use and disclosure of Arcadia Confidential Information and the

Arcadia Invention, by Defendants for their own benefit breached the NDA Agreement.

        117.     The breaches of the NDA Agreement by Defendants have damaged Arcadia,

depriving Arcadia of valuable property and economic opportunities, including lost profits and

lost reasonable royalties, for which the Defendants are liable to Arcadia.

        118.     The damages caused by these breaches of contract are presently believed to

exceed $10,000,000.00, with the exact amount to be proven at trial.




905479703                                        -35-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 36 of 50



                              COUNT III
 (BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)
                        (Against All Defendants)

        119.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        120.     Implied in every contract, including the NDA Agreement, is a covenant of good

faith and fair dealing. This means that, even though not specifically stated in the contract, it is

implied or understood that each party to the contract must act in good faith and deal fairly with

the other party in performing or enforcing the terms of the contract. To act in good faith and deal

fairly, a party must act in a way that is honest and faithful to the agreed purposes of the contract

and consistent with the reasonable expectations of the parties. A party must not act in bad faith,

dishonestly, or with improper motive to destroy or injure the right of the other party to receive

the benefits or reasonable expectations of the contract.

        121.     The actions of Defendants in without limitation: (i) taking and misusing the

Arcadia Invention disclosed by Arcadia to Defendants under the NDA Agreement; (ii)

prosecuting at least the ’177 Application and the ’456 Application based on the Arcadia

Invention; and (iii) working to develop commercial products using Arcadia Confidential

Information in violation of Arcadia’s rights, were actions in bad faith, engaged in with deception

and evasion, and designed to deny Arcadia the benefit of the bargain intended under the NDA

Agreement even if those actions were not specifically barred by the express terms of the NDA

Agreement. For example, filing and prosecuting patent applications is not expressly addressed in

the terms of the NDA Agreement. However, under the implied covenant of good faith and fair

dealing, implied in terms of the NDA Agreement would be an understanding that neither party to

that agreement should file and prosecute patent applications claiming information disclosed by




905479703                                        -36-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 37 of 50



the other party. Likewise, the NDA Agreement does not specifically address a recipient’s

assessment of disclosed information to consider new lines of products or research, but again, that

obligation is implied in the NDA Agreement. Defendants’ decision to engage in their improper

conduct violated their obligations of good faith and fair dealing to Arcadia.

         122.    Defendants are therefore liable to Arcadia for the damages Arcadia has suffered,

including damages, lost profits and lost reasonable royalties, as a result of Defendants’ wrongful

actions.

         123.    The damages caused by this breach of the implied covenant of good faith and fair

dealing are presently believed to exceed $10,000,000.00, with the exact amount to be proven at

trial.

                                           COUNT IV
                                   (UNFAIR COMPETITION)
                                     (Against All Defendants)

         124.    Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

         125.    The aforementioned wrongful acts by Defendants occurring as recently as 2018,

constitute unfair competition and unfair business practices contrary to the common law, because,

inter alia, Defendants are misrepresenting themselves as the sole inventors and the sole owners

of the Arcadia Invention, are improperly using the Arcadia Invention and Arcadia Confidential

Information communicated to Defendants in violation of Arcadia’s rights, are thereby injuring

and tarnishing Arcadia’s business, reputation, brand, and goodwill, and thereby undermining and

damaging Arcadia’s business through improper conduct. For example, Defendants, including

without limitation Arista and Limagrain, are actively seeking to dissuade commercial partners

from doing business with Arcadia. These activities are also benefitting Vilmorin, Arista and




905479703                                        -37-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 38 of 50



Limagrain’s affiliate. Commencing at least with the discussions between the parties in 2010

detailed herein, Limagrain and Vilmorin acted together, including by being represented by the

same person and by corresponding with Arcadia jointly for both entities. Based on this conduct,

and Vilmorin’s deep involvement in the collaboration with Arcadia as evidenced by its equity

investment in Arcadia, Arcadia believes that Vilmorin and Limagrain have continued to act in

coordination regarding the conduct at issue here.

        126.     Further, upon information and belief, Defendants are using the Arcadia

Confidential Information disclosed to them under the NDA Agreement, not all of which is

incorporated into the claims of the Arista Patents, to further their own commercial development

and unfairly compete with Arcadia, thereby gaining improper commercial advantage at the

expense of Arcadia and in violation of Arcadia’s rights. Arcadia has detailed above the broad

scope of confidential information disclosed to Defendants, and Arcadia believes that discovery

will yield further specific evidence of Defendants’ misuse of that information, including misuse

of Arcadia Confidential Information not specifically claimed in the Arista Patents.

        127.     Defendants have also caused industry and consumer confusion by misrepresenting

themselves as the inventors and owners of the inventions claimed in the Arista Patents and

through developing products taking advantage of Arcadia Confidential Information disclosed

under the NDA Agreement. In fact those inventions (or aspects thereof) were first conceived and

reduced to practice by the Arcadia Scientists, are owned by Arcadia, and were taken by

Defendants in violation of the NDA Agreement.

        128.     Defendants are therefore liable to pay for the damages suffered by Arcadia from

their unfair competition, including the costs of acquiring and developing the intellectual property

and damages, lost profits and lost reasonable royalties, as a result of Defendants’ wrongful




905479703                                       -38-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 39 of 50



actions, and disgorgement of Defendants’ improperly obtained profits, for which damages

Defendants are jointly and severally liable to Arcadia.

        129.     The damages caused by this unfair competition are presently believed to exceed

$10,000,000.00, with the exact amount to be proven at trial.


                                   COUNT V
               (MISAPPROPRIATION OF CONFIDENTIAL INFORMATION)
                             (Against All Defendants)

        130.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        131.     The Arcadia Scientists’ conception, experimentation, laboratory work, data,

research, and development work with regard to the Arcadia Invention disclosed to Defendants

was confidential information proprietary to Arcadia.

        132.     Further, upon information and belief, Defendants, including at least Limagrain

and Arista, are using the Arcadia Confidential Information disclosed to them under the NDA

Agreement, not all of which is incorporated into the claims of the Arista Patents, to further their

own commercial development and unfairly compete with Arcadia, thereby gaining improper

commercial advantage at the expense of Arcadia and in violation of Arcadia’s rights. These

activities are also benefitting Vilmorin, Arista and Limagrain’s affiliate. Commencing at least

with the discussions between the parties in 2010 detailed herein, Limagrain and Vilmorin acted

together, including by being represented by the same person and by corresponding with Arcadia

jointly for both entities. Based on this conduct, and Vilmorin’s deep involvement in the

collaboration with Arcadia as evidenced by its equity investment in Arcadia, Arcadia believes

that Vilmorin and Limagrain have continued to act in coordination regarding the conduct at issue

here.



905479703                                        -39-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 40 of 50



        133.     Arcadia has detailed above the broad scope of confidential information disclosed

to Defendants, and Arcadia believes that discovery will yield further specific evidence of

Defendants’ misuse of that information, including misuse of Arcadia Confidential Information

not specifically claimed in the Arista Patents.

        134.     Arcadia took extensive steps to protect the confidentiality of that information,

including storing it on secure computer systems and at secure facilities, limiting internal access

to that information, and requiring key employees to agree to keep that information confidential.

Arcadia further required Defendants to enter into the NDA Agreement prior to disclosing

confidential information to Defendants, further evidencing Arcadia’s efforts to protect this

confidential information from improper disclosure.

        135.     This confidential information was of high economic value.

        136.     The circumstances of the parties’ relationship created an expectation and intention

that all such information would be maintained confidential and not be used by Defendants for

their own benefit.

        137.     For example, Defendants’ use and disclosure of that information through their

filing of at least the utility patent applications leading to the ’722 Patent and the ’413 Patent

breached their duty of confidentiality arising out of their relationship with Arcadia. Upon

information and belief, Defendants have also misappropriated Arcadia Confidential Information

disclosed under the NDA Agreement that is not specifically claimed in the Arista Patents.

        138.     Upon information and belief, Defendants knew of the circumstances of origin of

the information shared by Arcadia with them, including the Arcadia Invention, and by that

knowledge and their relationship with Arcadia, thereby also acquired a duty of confidentiality to

Arcadia.




905479703                                         -40-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 41 of 50



        139.     Defendants use and disclosure of that information breached their duty of

confidentiality to Arcadia.

        140.     The use and disclosure of the Arcadia Invention and the Arcadia Confidential

Information by Defendants in violation of their duty of confidentiality has damaged Arcadia,

including damages, lost profits, and lost reasonable royalties and disgorgement of Defendants’

improperly obtained profits, for which damages Defendants are jointly and severally liable to

Arcadia.

        141.     The damages caused by this breach of confidentiality are presently believed to

exceed $10,000,000.00, with the exact amount to be proven at trial.

                                           COUNT VI
                                    (UNJUST ENRICHMENT)
                                     (Against All Defendants)

        142.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        143.     When the Arista Patents issued, Defendants received a benefit from Arcadia in

their improper taking, possession and use of the Arcadia Invention, which is the property of

Arcadia. When Defendants developed commercial products by taking advantage Arcadia

Confidential Information, Defendants received a benefit from Arcadia in their improper taking,

possession and use of the Arcadia Confidential Information, which is the property of Arcadia.

        144.     Further, upon information and belief, Defendants, including at least Limagrain

and Arista, are using the Arcadia Confidential Information disclosed to them under the NDA

Agreement, not all of which is incorporated into the claims of the Arista Patents, to further their

own commercial development and unfairly compete with Arcadia, thereby gaining improper

commercial advantage at the expense of Arcadia and in violation of Arcadia’s rights. These




905479703                                        -41-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 42 of 50



activities are also benefitting Vilmorin, Arista and Limagrain’s affiliate. Commencing at least

with the discussions between the parties in 2010 detailed herein, Limagrain and Vilmorin acted

together, including by being represented by the same person and by corresponding with Arcadia

jointly for both entities. Based on this conduct, and Vilmorin’s deep involvement in the

collaboration with Arcadia as evidenced by its equity investment in Arcadia, Arcadia believes

that Vilmorin and Limagrain have continued to act in coordination regarding the conduct at issue

here. Arcadia has detailed above the broad scope of confidential information disclosed to

Defendants, and Arcadia believes that discovery will yield further specific evidence of

Defendants’ misuse of that information, including misuse of Arcadia Confidential Information

not specifically claimed in the Arista Patents.

        145.     Defendants have provided no compensation or consideration to Arcadia for their

improper taking and use of Arcadia’s property, including the Arcadia Invention.

        146.     Defendants’ retention and profitable exploitation of the Arcadia Invention and

benefits therefrom are inequitable.

        147.     Defendants are therefore liable for the damages suffered by Arcadia, including the

costs of acquiring and developing the intellectual property and damages, lost profits, and lost

reasonable royalties, as a result of Defendants’ wrongful actions, and disgorgement of

Defendants’ improperly obtained profits, for which damages Defendants are jointly and severally

liable to Arcadia.

        148.     The damages caused by this unjust enrichment are presently believed to exceed

$10,000,000.00, with the exact amount to be proven at trial.




905479703                                         -42-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 43 of 50



                                          COUNT VII
                                        (CONVERSION)
                                     (Against All Defendants)

        149.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        150.     Arcadia is the owner of the Arcadia Invention and is actually the proper joint

owner of the Arista Patents.

        151.     When the Arista Patents issued improperly claiming that persons associated with

Defendants were the only inventors of the inventions claimed therein, and when the Arista

Patents were assigned in whole to Arista, Defendants converted Arcadia’s property.

        152.     Arcadia is the owner of the Arcadia Confidential Information disclosed to

Defendants.

        153.     As detailed above, Defendants’ were experiencing failures with their technology,

so they intentionally decided to convert and use the information disclosed by Arcadia to further

their own business interests, without any compensation to Arcadia.

        154.     Further, upon information and belief, Defendants, including at least Limagrain

and Arista, are using the Arcadia Confidential Information disclosed to them under the NDA

Agreement, not all of which is incorporated into the claims of the Arista Patents, to further their

own commercial development and unfairly compete with Arcadia, thereby gaining improper

commercial advantage at the expense of Arcadia and in violation of Arcadia’s rights. These

activities are also benefitting Vilmorin, Arista and Limagrain’s affiliate. Commencing at least

with the discussions between the parties in 2010 detailed herein, Limagrain and Vilmorin acted

together, including by being represented by the same person and by corresponding with Arcadia

jointly for both entities. Based on this conduct, and Vilmorin’s deep involvement in the




905479703                                        -43-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 44 of 50



collaboration with Arcadia as evidenced by its equity investment in Arcadia, Arcadia believes

that Vilmorin and Limagrain have continued to act in coordination regarding the conduct at issue

here.

        155.     Arcadia has detailed above the broad scope of confidential information disclosed

to Defendants, and Arcadia believes that discovery will yield further specific evidence of

Defendants’ misuse and conversion of that information, which is Arcadia property, including

misuse of Arcadia Confidential Information not specifically claimed in the Arista Patents.

        156.     Arcadia has the right to immediate possession of its ownership interest in its

property.

        157.     Defendants have improperly and without justification interfered with Arcadia’s

property, and its ownership interest and possession in the Arcadia Invention and its joint

ownership rights in the Arista Patents. Defendants have also improperly and without

justification interfered with Arcadia’s property interests in Arcadia Confidential Information.

        158.     Arcadia demanded an end to this interference and misuse of Arcadia property on

November 1, 2017, when Arcadia put Arista on notice that Arista had improperly sought to claim

ownership rights of inventions first conceived by Arcadia and sought to have Arista take steps to

remedy this conduct, a demand that Defendants to date have refused.

        159.     Defendants’ improper conduct has injured Arcadia by seeking to deprive Arcadia

of its ownership and rights in the Arcadia Invention and in Arcadia Confidential Information,

and by preventing and usurping Arcadia’s ability to take commercial advantage of the Arcadia

Invention.

        160.     Arcadia demands return of its property.




905479703                                        -44-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 45 of 50



        161.     Defendants’ conduct has also resulted in injury to Arcadia, including damages,

lost profits and lost reasonable royalties, for which injury Defendants are jointly and severally

liable to Arcadia. Defendants should also disgorge their ill gotten profits from their improper

conduct.

        162.     The damages caused by this conversion are presently believed to exceed

$10,000,000.00, with the exact amount to be proven at trial.


                                         COUNT VIII
                                 (TORTIOUS INTERFERENCE)
                                    (Against All Defendants)

        163.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        164.     Defendants, including at least Limagrain and Arista, have improperly publicly

promoted their false and deceptive assertion of sole ownership of the inventions claimed in one

or more of the Arista Patents (or aspects thereof) to discourage potential business partners from

working with Arcadia to develop, license, and/or launch commercial products. Defendants have

been able to do this in part because they have their own commercial products, which commercial

products were developed and patented in the Arista Patents taking advantage of the Arcadia

Invention and Arcadia Confidential Information.

        165.     Further, upon information and belief, Defendants, including at least Limagrain

and Arista, are using the Arcadia Confidential Information disclosed to them under the NDA

Agreement, not all of which is incorporated into the claims of the Arista Patents, to further their

own commercial development and unfairly compete with Arcadia, thereby gaining improper

commercial advantage at the expense of Arcadia and in violation of Arcadia’s rights. These

activities are also benefitting Vilmorin, Arista and Limagrain’s affiliate. Commencing at least



905479703                                        -45-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 46 of 50



with the discussions between the parties in 2010 detailed herein, Limagrain and Vilmorin acted

together, including by being represented by the same person and by corresponding with Arcadia

jointly for both entities. Based on this conduct, and Vilmorin’s deep involvement in the

collaboration with Arcadia as evidenced by its equity investment in Arcadia, Arcadia believes

that Vilmorin and Limagrain have continued to act in coordination regarding the conduct at issue

here.

        166.     Arcadia has detailed above the broad scope of confidential information disclosed

to Defendants, and Arcadia believes that discovery will yield further specific evidence of

Defendants’ misuse of that information, including misuse of Arcadia Confidential Information

not specifically claimed in the Arista Patents.

        167.     Defendants have interfered with Arcadia’s commercial relations and prospective

business advantage by using, among other things, one of more of the issued Arista Patents to

dissuade growers, mills, and other development and commercials partners from working with

Arcadia. Defendants are also misusing Arcadia Confidential Information disclosed under the

NDA Agreement for that same purpose.

        168.     Defendants engaged in this improper conduct specifically to injure Arcadia and to

improperly benefit themselves.

        169.     Arcadia has a reasonable expectation of economic advantage based on the novelty

and value of the Arcadia Invention and Arcadia Confidential Information and the NDA

Agreement put in place to protect its interests.

        170.     Defendants are intentionally interfering with Arcadia’s business relations and

prospective economic advantage with third parties.




905479703                                          -46-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 47 of 50



        171.     This conduct has injured Arcadia by seeking to deprive Arcadia of its ownership

and rights in the Arcadia Invention and the Arcadia Confidential Information disclosed by

Arcadia and by preventing and usurping Arcadia’s ability to take commercial advantage of the

Arcadia Invention.

        172.     There was no justification for Defendants’ conduct.

        173.     This conduct has resulted in injury to Arcadia, including damages, lost profits and

lost reasonable royalties, and Defendants should disgorge their ill-gotten profits, for which injury

Defendants are jointly and severally liable to Arcadia.

        174.     The damages caused by this tortious interference are presently believed to exceed

$10,000,000.00, with the exact amount to be proven at trial.

                                  COUNT IX
     (CORRECTION OF INVENTORSHIP AND DECLARATORY JUDGMENT FOR
                     CORRECTION OF INVENTORSHIP)
                     (Joint Inventorship of the ’722 Patent)
                                (Against Arista)

        175.     Arcadia realleges and incorporates by reference the above allegations as if set

forth in full here.

        176.     There is an actual and justiciable controversy between Arcadia and Defendants,

because Arcadia asserts that Defendants improperly determined to take and to use confidential

information of Arcadia to file the ’177 Application that led to issuance of the ’722 Patent.

        177.     Arcadia is party to Interference 106,094 on the ’722 Patent currently under

appeal. If Arcadia prevails in that interference, the Arcadia Scientists would be sole inventors of

the technology claimed in the ’722 Patent. Although Arcadia believes Section 256 also grants

this Court the authority to make sole inventorship determinations, to avoid any inconsistencies




905479703                                        -47-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 48 of 50



between proceedings here and at the PTO, here Arcadia limits its relief sought here to joint

inventorship.

        178.     The Arcadia Scientists are joint inventors of subject matter claimed in the ’722

Patent. Therefore, inventorship of the ’722 Patent should be corrected to so state, and Arcadia

should therefore be added as an assignee of the ’722 Patent.

        179.     Defendants contest Arcadia’s inventorship claims concerning the ’722 Patent.

        180.     Defendants’ wrongful actions as detailed above have deprived Arcadia of its

assignable ownership interest in the ’722 Patent and the benefits therefrom.

        181.     Defendants’ wrongful actions as detailed above have resulted in erroneous

inventorship on the ’722 Patent.

        182.     Issuance of a certificate of correction on inventorship for the ’722 Patent and

declaratory relief will clarify and is the only means to clarify the disputed rights and obligations

of the parties under federal law, is in the public interest, and is therefore appropriate to resolve

this controversy.

        183.     Arcadia is therefore entitled to a finding pursuant to 35 U.S.C. § 256 and a

declaratory judgment pursuant to 18 U.S.C. § 2201 that: (i) the Arcadia Scientists are joint

inventors of the ’722 Patent and a certificate of correction should issue; (ii) Arcadia is a proper

assignee of the ’722 Patent; (iii) the currently-listed inventors are not the only inventors; and (iv)

the assignments of the whole interest in the ’722 Patent solely to Arista were unauthorized,

improper, and invalid.

        WHEREFORE, Arcadia seeks judgment as follows:

        (1)      Arcadia should be granted judgment on its inventorship claims in Counts I and IX

pursuant to18 U.S.C. § 2201 and 35 U.S.C. § 256;




905479703                                        -48-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 49 of 50



        (2)      On Counts II through VIII, awarding judgment to Arcadia for all monetary and

equitable remedies available under applicable law for Defendants’ improper conduct; and

        (3)      Awarding such other and further relief as the Court deems just and proper.

Dated: October 26, 2018
                                              LECLAIRRYAN PLLC

                                              By:     /s/ Andrew P. Zappia
                                              Andrew P. Zappia, Esq.
                                              Michael L. Goldman, Esq.
                                              70 Linden Oaks, Suite 210
                                              Rochester, New York 14625
                                              Tel.: (585) 270-2100
                                              Fax: (585) 270-2179
                                              Andrew.Zappia@leclairryan.com
                                              Michael.Goldman@leclairryan.com

                                              Counsel for Plaintiff




905479703                                       -49-
            Case 1:18-cv-08059-JSR Document 33 Filed 10/26/18 Page 50 of 50



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I electronically filed the foregoing FIRST
AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to counsel of record.

        Gabriel Herrmann, Esq. (gherrmann@gibsondunn.com)
        Joseph Evall, Esq. (jevall@gibsondunn.com)
               Counsel for Vilmorin & Cie and Limagrain Céréales Ingrédients SA

        Norman H. Zivin, Esq. (nzivin@cooperdunham.com)
        Tonia A. Sayour, Esq. (tsayour@cooperdunham.com)
        Gary J. Gershik, Esq. (ggershik@cooperdunham.com)
               Counsel for Arista Cereal Technologies Pty Limited


       I hereby further certify that on October 26, 2018, I served the foregoing FIRST
AMENDED COMPLAINT by email upon the following non-CM/ECF participants at the
addresses below:

        Christopher L. North, Esq. (christopher.north@bipc.com)
        Todd R. Walters, Esq. (todd.walters@bipc.com)
               Of Counsel for Arista Cereal Technologies Pty Limited



                                 By: /s/ Andrew P. Zappia
                                          Andrew P. Zappia




905479703                                    -50-
